           Case 1:21-cv-00625-RP Document 1 Filed 07/15/21 Page 1 of 12




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              AUSTIN DIVISION

PAUL NAGEL,

      Plaintiff,
v.                                            C.A. No.: 1:21-cv-625

SERENOVA, LLC,

     Defendant.
__________________________________/

               COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, PAUL NAGEL (hereinafter sometimes referred to as “Plaintiff”), by

and through his undersigned counsel, sues Defendant, SERENOVA, LLC

(hereinafter sometimes referred to as “Defendant”), and in support thereof states as

follows:

                                 INTRODUCTION

      1.      This is an action by Plaintiff against his employer for unpaid wages

pursuant to the Fair Labor Standards Act, as amended, 29 U.S.C. § 201, et seq.

Plaintiff seeks damages for unpaid overtime, liquidated damages, and a reasonable

attorney’s fee and costs.

                                  JURISDICTION

      2.      This claim is properly before this Court pursuant to 28 U.S.C. § 1331,

as this claim arises under federal law, and by the private right of action conferred in
           Case 1:21-cv-00625-RP Document 1 Filed 07/15/21 Page 2 of 12




29 U.S.C. § 216(b).



                                      VENUE

      3.      Venue is proper in this district under 28 U.S.C. § 1391(b)(1) because

Defendant, SERENOVA, LLC, has offices Travis County, Texas.



                                  THE PARTIES

      4.      Plaintiff, PAUL NAGEL, is an individual residing in Williamson

County, Texas.

      5.      Plaintiff, PAUL NAGEL, was employed by Defendant from August of

2017 until September 17, 2020.

      6.      Defendant, SERENOVA, LLC, is a foreign limited liability company

existing under the laws of the State of Delaware and maintains offices in Travis

County, Texas.

      7.      Defendant, SERENOVA, LLC, is a company that primarily operates as

service company and is an employer as defined by 29 U.S.C. § 203(d).

      8.      Defendant, SERENOVA, LLC, operates a communication software

company that offers a platform that provides voice, chatting, email, recording, video

conferencing and SMS communication services. Defendant serves clients in the

United States, the United Kingdom, and Canada.
           Case 1:21-cv-00625-RP Document 1 Filed 07/15/21 Page 3 of 12




      9.      Defendant, SERENOVA, LLC, has employees subject to the provisions

of 29 U.S.C. § 206 in the facility where Plaintiff was employed.

      10.     At all times material to this complaint, Defendant, SERENOVA, LLC,

employed two or more employees and had an annual dollar volume of sales or

business done of at least $500,000.00.

      11.     At all times material to this complaint, Defendant, SERENOVA, LLC,

was an enterprise engaged in interstate commerce, operating a business engaged in

commerce or in the production of goods for commerce as defined by § 3(r) and 3(s)

of the Act, 29 U.S.C. §§ 203(r)-(s).

      12.     At all times material to this Complaint, Defendant was the employer of

the Plaintiff, and as a matter of economic reality, Plaintiff was dependent upon

Defendant for his employment.

      13.     Plaintiff was individually engaged in commerce and produced goods

for commerce and his work was directly and vitally related to the functioning of

Defendants’ business activities. Specifically, Plaintiff performed work relating to

the sales of products for interstate commerce.

                             COUNT I
             VIOLATION OF THE OVERTIME PROVISIONS OF
                  THE FAIR LABOR STANDARDS ACT

      14.     Plaintiff re-alleges and incorporates herein paragraphs 1-13, supra.

      15.     Plaintiff began his employment with Defendant as Vice President of
         Case 1:21-cv-00625-RP Document 1 Filed 07/15/21 Page 4 of 12




Sales at an annual rate of $145,000.00, plus commissions.

      16.    On or about February 26, 2020, Plaintiff’s job duties were changed in

that the Plaintiff was moved to the position of “Regional Sales Manager.”

      17.    As Regional Sales Manager, Plaintiff: 1) worked solely from his home

performing sales; 2) did not hold a position considered as exempt under the FLSA;

and, 3) did not customarily and regularly perform at least one of the exempt duties

or responsibilities of an exempt executive, administrative or professional employee.

      18.    Defendants’ management required Plaintiff to work in excess of 40

hours in a workweek.

      19.    Plaintiff was not paid for his overtime work in accordance with the

FLSA.

      20.    Throughout the employment of Plaintiff, Defendants repeatedly and

willfully violated Sections 7 and 15 of the Fair Labor Standards Act by failing to

compensate Plaintiff at a rate not less than one and one-half times his regular rate of

pay for each hour worked in excess of 40 in a workweek.

      21.    Specifically, Plaintiff was never paid any additional half-time premium

for the work performed for Defendants that was in excess of 40 hours in a workweek.

      22.    The work schedules for the Plaintiff required him to work in excess of

40 hours in a workweek on a regular and recurring basis during numerous

workweeks.
           Case 1:21-cv-00625-RP Document 1 Filed 07/15/21 Page 5 of 12




      23.     In fact, Plaintiff worked numerous workweeks wherein he worked

between 50 and 55 hours in each workweek of his employment.

      24.     Defendant either knew about or showed reckless disregard for the

matter of whether its conduct was prohibited by the FLSA and failed to act diligently

with regard to its obligations as an employer under the FLSA.

      25.     Defendant failed to act reasonably to comply with the FLSA, and so

Plaintiff is entitled to an award of liquidated damages in an equal amount as the

amount of unpaid overtime pay pursuant to 29 U.S.C. § 216(b).

      26.     As a result of Defendant’s unlawful conduct, Plaintiff is entitled to

actual and compensatory damages, including the amount of overtime which was not

paid that should have been paid.

      27.     Plaintiff is entitled to an award of reasonable and necessary attorneys’

fees, costs, expert fees, mediator fees and out-of-pocket expenses incurred by

bringing this action pursuant to 29 U.S.C. § 216(b) and Rule 54(d) of the Federal

Rules of Civil Procedure.

      WHEREFORE, Plaintiff, PAUL NAGEL, demands Judgment against

Defendant for the following:

      a.      Awarding Plaintiff compensatory damages, service awards, attorneys’
              fees and litigation expenses as provided by law;

      b.      Awarding Plaintiff pre-judgment, moratory interest as provided by law,
              should liquidated damages not be awarded;
     Case 1:21-cv-00625-RP Document 1 Filed 07/15/21 Page 6 of 12




c.      Awarding Plaintiff liquidated damages and/or statutory penalties as
        provided by law;

d.      Awarding Plaintiff such other and further relief as the Court deems just
        and proper.

                          COUNT II
          CAUSE OF ACTION: BREACH OF CONTRACT

29.     Plaintiff re-alleges and incorporates herein paragraphs 3-8, and 12,

        supra.

30.     This claim is properly before this Court pursuant to 28 U.S.C. § 1367,

        as this claim is so related to claims in the action within such original

        jurisdiction that they form part of the same case or controversy under

        Article III of the United States Constitution.

31.     On or about September 2, 2021, Plaintiff put in his notice to Defendant,

        SERENOVA, LLC, that he would be leaving his employment.

32.     As Plaintiff was providing his notice, Craig Malloy, Chief Executive

        Officer; Rick Froehlich, Chief Revenue Officer; and, Mike Strahan, VP

        of Sales (collectively sometimes referred to hereinafter as “The

        Management Team”), asked Plaintiff if he would agree to continue

        working the deals he had in progress to closure to not disrupt the sales

        process by inserting a new salesperson. The Management Team

        represented to the Plaintiff that as long as the deals closed within 30

        days of his last day of employment, Defendant, SERENOVA, LLC,
  Case 1:21-cv-00625-RP Document 1 Filed 07/15/21 Page 7 of 12




      would pay Plaintiff full commission on the deals. The commissions

      would be paid was 50% to be paid on the last payday of the month after

      the deals closed. The remaining 50% of the commission was to be

      paid when the customers went live with their service.

33.   Plaintiff accepted The Management Team’s offer.

34.   Thereafter, in furtherance of the Parties’ agreement, Plaintiff continued

      to work--even after his last date of employment--to secure the deals he

      had been working on as agreed by the Parties.

35.   After Plaintiff’s last official day of employment, September 17, 2020,

      Plaintiff participated in numerous telephone calls with The

      Management Team, the clients and others while the accounts he had

      been working on fully transitioned to closure and were turned over to

      Defendant, SERENOVA, LLC’s implementation team.

36.   At all times relevant to this lawsuit, The Management Team, was acting

      in the course and scope of their employment with Defendant

      SERENOVA, LLC.

37.   Defendant, SERENOVA, LLC is liable and responsible to Plaintiff for

      the acts and omissions of its employees, servants, agents, ostensible

      agents, officers and representatives under the doctrines of respondeat

      superior, agency, vicarious liability, agency by estoppel, and non-
  Case 1:21-cv-00625-RP Document 1 Filed 07/15/21 Page 8 of 12




      delegable duty. Defendant SERENOVA, LLC is liable to Plaintiff

      under the doctrine of respondeat superior for the actions of its

      employees, Craig Malloy, Chief Executive Officer; Rick Froehlich,

      Chief Revenue Officer; and, Mike Strahan, VP of Sales.

38.   Plaintiff’s last date of employment with Defendant, SERENOVA,

      LLC, was September 17, 2020.

39.   On September 16, 2020, a deal known as “AM Trust” closed and 1/2 of

      that commission was on Plaintiff’s last paycheck at the end of

      September of 2020. The other half of the commission, approximately

      $1,500.00, still has not been paid to the Plaintiff in accordance with the

      terms that The Management Team agreed to on behalf of Defendant,

      SERENOVA, LLC.

40.   On September 25, 2020, a deal known as “Shop LC” closed. Plaintiff

      has not received any commission on the Shop LC deal.                 The

      commission for the Shop LC is approximately $3,000.00.

41.   In September 21, 2020, a deal known as “Backcountry” closed.

      Plaintiff was paid approximately one-half of the commission owed on

      the Backcountry deal on October 30, 2020. The remaining one-half

      of the commission is still unpaid. The other half of the commission,

      approximately $13,000.00, still has not been paid to the Plaintiff in
          Case 1:21-cv-00625-RP Document 1 Filed 07/15/21 Page 9 of 12




             accordance with the terms that The Management Team agreed to on

             behalf of Defendant, SERENOVA, LLC.

     42.     Defendant breached the Parties’ agreement by not compensating

             Plaintiff the commissions earned at the appropriate agreed upon rate.

     43.     As a result of Defendant’s breach of the Parties’ contract, Plaintiff has

             been damaged.

     44.     All conditions precedent to this contract have occurred, have been

             waived or have lapsed.

     WHEREFORE, PREMISES CONSIDERED, Plaintiff demands Judgment

against Defendant, SERENOVA, LLC, for the following:

     a.      Awarding Plaintiff his unpaid commissions/wages, compensatory
             damages, attorneys’ fees and litigation expenses as provided by law;

     b.      Awarding Plaintiff pre-judgment interest as provided by law; and

     c.      Awarding Plaintiff such other and further relief as the Court deems just
             and proper.

                               COUNT III
                 CAUSE OF ACTION: QUANTUM MERUIT

     45.     Plaintiff re-alleges and incorporates herein paragraphs 3-8, 12, and 29-

             44, supra.

     46.     Plaintiff performed valuable services to Defendant, SERENOVA, LLC,

             which were accepted by Defendant, SERENOVAL, LLC.

     47.     Plaintiff performed work after his last date of employment under
          Case 1:21-cv-00625-RP Document 1 Filed 07/15/21 Page 10 of 12




              circumstances that Defendant, SERENOVA, LLC, reasonably knew

              that the Plaintiff would expect to be paid for his work.

     48.      The Plaintiff has been damaged due to Defendant, SERENOVA, LLC’s

              failure to pay him the commission he is owed.

     WHEREFORE, PREMISES CONSIDERED, Plaintiff demands Judgment

against Defendant, SERENOVA, LLC, for the following:

     a.       Awarding Plaintiff his unpaid wages/commissions, compensatory
              damages, attorneys’ fees and litigation expenses as provided by law;

     b.       Awarding Plaintiff pre-judgment interest as provided by law;

     c.       Awarding Plaintiff such other and further relief as the Court deems just
              and proper.

                               COUNT IV
                CAUSE OF ACTION: UNJUST ENRICHMENT

     49.      Plaintiff re-alleges and incorporates herein paragraphs 3-8, 12, and 29-

              44, supra.

     50.      Plaintiff rendered valuable services to Defendant, SERENOVA, LLC.,

              for the benefit of Defendant, SERENOVA, LLC.

     51.      Defendant, SERENOVA, LLC, accepted, used and enjoyed the services

              Plaintiff provided.

     52.      Plaintiff rendered valuable services to Defendant, SERENOVA, LLC,

              under such circumstances as reasonably notified Defendant,

              SERENOVA, LLC, that the Plaintiff in performing such services was
          Case 1:21-cv-00625-RP Document 1 Filed 07/15/21 Page 11 of 12




              expecting to be paid by Defendant, SERENOVA, LLC.

     WHEREFORE, PREMISES CONSIDERED, Plaintiff demands Judgment

against Defendant, SERENOVA, LLC, for the following:

     a.       Awarding Plaintiff his unpaid wages/commissions, compensatory
              damages, attorneys’ fees and litigation expenses as provided by law;

     b.       Awarding Plaintiff pre-judgment interest as provided by law;

     c.       Awarding Plaintiff such other and further relief as the Court deems just
              and proper.

                                COUNT V
               CAUSE OF ACTION: PROMISSORY ESTOPPEL

     53.      Plaintiff re-alleges and incorporates herein paragraphs 3-8, 12, and 29-

              44, supra.

     54.      The Management Team, on behalf of Defendant, SERENOVA, LLC,

              made a promise to Plaintiff to pay him for the commissions earned.

     55.      It was foreseeable that the Plaintiff would rely upon said promise.

     56.      Plaintiff substantially relied upon the promise to his detriment,

              specifically Plaintiff expended his time, talent, and labor closing sales

              for Defendant.

     57.      Injustice can be avoided only by the enforcement of Defendant,

              SERENOVA, LLC’s promise.

     WHEREFORE, PREMISES CONSIDERED, Plaintiff demands Judgment

against Defendant, SERENOVA, LLC, for the following:
     Case 1:21-cv-00625-RP Document 1 Filed 07/15/21 Page 12 of 12




a.       Awarding Plaintiff his unpaid wages/commissions, compensatory
         damages, attorneys’ fees and litigation expenses as provided by law;

b.       Awarding Plaintiff pre-judgment interest as provided by law;

c.       Awarding Plaintiff such other and further relief as the Court deems just
         and proper.

                        JURY TRIAL DEMAND

Plaintiff, PAUL NAGEL, demands a jury trial on all issues so triable.

Respectfully submitted this July 15, 2021.

                            ROSS • SCALISE LAW GROUP
                            1104 San Antonio Street
                            Austin, Texas 78701
                            (512) 474-7677 Telephone
                            (512) 474-5306 Facsimile
                            Charles@rosslawpc.com




                            _________________________________
                            CHARLES L. SCALISE
                            Texas Bar No. 24064621
                            DANIEL B. ROSS
                            Texas Bar No. 789810
                            ATTORNEYS FOR PLAINTIFF
